 

Exhibit 10.1

 



STOCK PURCHASE AGREEMENT

 

STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of July 5, 2016, by and
between MSC INDUSTRIAL DIRECT CO., INC., a New York corporation (the “Company”)
and the persons listed on Schedule I hereto (collectively, the “Sellers”).

 

R E C I T A L S

 

WHEREAS, the Company intends, but has not made any public announcement of such
intention, to conduct a public modified Dutch auction self-tender offer for up
to $300 million in consideration (the “Total Consideration”) of shares of its
Class A common stock, par value $0.001 per share (“Class A Common Stock”), at
prices ranging from $66.00 to $72.50 per share (the “Price Range”), subject to
the other terms and conditions thereof which shall be determined by the
Company’s Board of Directors (or a designated committee thereof) (the “Board of
Directors” and such offer, as it may be adopted or amended from time to time,
the “Tender Offer”);

 

WHEREAS, as of the date hereof, the Sellers beneficially own (within the meaning
of Rule 13d-3(d) under the Securities Exchange Act of 1934, as amended (“Rule
13d-3(d)”) or “Beneficially Own”), in the aggregate, 14,264,058 shares of the
Class A Common Stock (including, in the aggregate, 13,085,282 shares of the
Company’s Class B common stock, par value $0.001 per share (“Class B Common
Stock”) that are immediately convertible on a one-for-one basis into shares of
Class A Common Stock), representing in the aggregate Beneficial Ownership of
approximately 23.16% of the outstanding shares of Class A Common Stock as of
July 1, 2016 (as determined in accordance with Rule 13d-3(d));

 

WHEREAS, upon the request of the Company, in order to maximize liquidity for
other shareholders, not impact the purchase price received by shareholders
participating in the Tender Offer and provide full transparency and certainty
regarding the Sellers’ participation in the Company’s stock repurchase program,
each Seller has determined not to exercise such Seller’s respective right to
tender any of such Seller’s shares of Class A Common Stock (either owned as of
the date hereof or issuable upon conversion of shares of Class B Common Stock or
upon the exercise of currently exercisable options), either owned directly or by
such Seller’s Entities (as hereinafter defined) pursuant to the Tender Offer;

 

WHEREAS, in connection with this Agreement, the Company has offered each Seller
the opportunity to participate on a pro rata basis in the sales by the Sellers
(and each such Seller’s Entities) contemplated by this Agreement and offered to
Sellers who expressed a desire to participate fully in this Agreement the
opportunity to participate on a greater than pro rata basis in relation to
Sellers who have determined to participate on a less than pro rata basis, such
that the Sellers in the aggregate have individually agreed to participate in
this Agreement on the basis set forth in this Agreement; and

 

WHEREAS, the Company wishes to purchase from the Sellers severally, and the
Sellers severally wish to sell to the Company, each such Seller’s Shares (as
hereinafter defined), on the terms and subject to the conditions set forth in
this Agreement.

 



 

 

 

NOW THEREFORE, in consideration of the covenants and promises set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Sellers hereby severally agree with the
Company and the Company agrees with each Seller as follows:

 

section 1
PURCHASE AND SALE OF THE SHARES; THE CLOSING

 

1.1              Purchase and Sale of Class A Common Stock. Subject to the
completion of the Tender Offer and the other terms and conditions of this
Agreement, and on the basis of the representations, warranties and covenants set
forth herein, each Seller severally agrees to sell to the Company and, as
applicable, cause to be sold to the Company by trusts or other entities on whose
behalf such Seller acts (as identified in Schedule I hereto and referred to in
this Agreement as “such Seller’s Entities”), and the Company agrees to purchase
from each Seller and, as applicable, such Seller’s Entities, such aggregate
number of shares (“such Seller’s Shares” and the aggregate of such Seller’s
Shares for all Sellers, the “Shares”) of Class A Common Stock (rounded to the
nearest whole number of shares) equal to such Seller’s percentage participation
(“Percentage Participation”) as set forth next to such Seller’s name on Schedule
I hereto, multiplied by the product of (i) 14,264,058 and (ii) a fraction, the
numerator of which is the aggregate number of shares of Class A Common Stock
purchased by the Company in the Tender Offer and the denominator of which is
47,313,055 (representing the outstanding shares of Class A Common Stock owned by
all shareholders of the Company other than the Sellers and each such Seller’s
Entities, as of July 1, 2016). Each Seller may allocate among such Seller and,
as applicable, such Seller’s Entities, the number of such Seller’s Shares to be
sold by such Seller and, as applicable, such Seller’s Entities.

 

1.2              Purchase Price. The per share purchase price (“Per Share
Purchase Price”) for the Shares shall be equal to the price per share paid by
the Company for the shares of Class A Common Stock tendered by the holders of
Class A Common Stock in the Tender Offer. The purchase price (“Purchase Price”)
for each Seller and, as applicable, each of such Seller’s Entities shall equal
the Per Share Purchase Price specified in Section 1.2 multiplied by the number
of such Seller’s Shares purchased by the Company from each such Seller and, as
applicable, each of such Seller’s Entities pursuant to Section 1.1 of this
Agreement.

 

1.3              The Closing. Subject to the terms and conditions hereof, the
purchase and sale of the Shares contemplated by this Agreement (the “Closing”)
will take place at the offices of Curtis, Mallet-Prevost, Colt & Mosle LLP, 101
Park Avenue, New York, New York 10178 at 10:00 a.m., New York City time on the
eleventh business day following the expiration date of the Tender Offer, or at
such other later date or place as the parties shall mutually agree. At the
Closing, (a) each Seller and, as applicable, each of such Seller’s Entities,
will deliver to the Company the number of such Seller’s Shares to be purchased
by the Company (such delivery to be made in such form as reasonably determined
by the Company as necessary to effect the transfer of such Shares), and (b) the
Company shall deliver the Purchase Price to each Seller and, as applicable, each
of such Seller’s Entities by wire transfer of immediately available funds to one
or more accounts specified by each respective Seller at least one business day
prior to the Closing.

 



- 2 - 

 

 

section 2
REPRESENTATIONS AND WARRANTIES OF SELLERS

 

In order to induce the Company to enter into this Agreement, each Seller,
severally and not jointly, hereby represents and warrants to the Company as
follows:

 

2.1              Ownership of Shares. As of the date of this Agreement, such
Seller Beneficially Owns the number of shares of Class A and Class B Common
Stock set forth opposite such Seller’s name on Schedule I hereto. At the
Closing, such Seller and, as applicable, such Seller’s Entities shall own the
number of such Seller’s Shares to be sold to the Company by such Seller and, as
applicable, such Seller’s Entities and such Seller’s Shares, when delivered by
such Seller and, as applicable, by such Seller’s Entities to the Company, shall
be free and clear of any liens, claims or encumbrances, including rights of
first refusal and similar claims, except for restrictions of applicable state
and federal securities laws. There are no restrictions on the transfer of such
Seller’s Shares to be sold to the Company by such Seller and, as applicable,
such Seller’s Entities imposed by any shareholder or similar agreement or any
law, regulation or order, other than applicable state and federal securities
laws, other than restrictions that currently apply to the transfer of shares of
Class B Common Stock as set forth in the Company’s Certificate of Incorporation.

 

2.2              Authorization. Such Seller has full right, power and authority
to execute, deliver and perform this Agreement and to sell, assign and deliver
or cause to be sold, assigned and delivered such Seller’s Shares to be sold by
such Seller and, as applicable, such Seller’s Entities to the Company. This
Agreement is the legal, valid and, assuming due execution and delivery by the
Company, binding obligation of such Seller, enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws, now or hereafter in effect, relating to or affecting the rights of
creditors or creditors’ rights generally or by general principles of equity
(regardless of whether such enforcement is considered in a proceeding at law or
in equity).

 

2.3              No Violation; No Consent. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby by such Seller (a) will not constitute a breach or violation
of or default under any judgment, decree or order or any agreement or instrument
of such Seller or such Seller’s Entities, or to which any of such Seller or such
Seller’s Entities is subject, (b) will not result in the creation or imposition
of any lien upon the Shares to be sold by such Seller or such Seller’s Entities,
and (c) will not require the consent of or notice to any governmental entity or
any party to any contract, agreement or arrangement with any of such Seller or
such Seller’s Entities.

 

2.4              U.S. Persons. Such Seller is a U.S. person for U.S. federal
income tax purposes.

 



- 3 - 

 

 

section 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

In order to induce the Sellers to enter into this Agreement, the Company hereby
represents and warrants as follows:

 

3.1              Organization and Corporate Power; Authorization. The Company is
a corporation duly incorporated, validly existing and in good standing under the
laws of the State of New York. The Company has the requisite power and authority
to execute, deliver and perform this Agreement and to acquire the Shares. As of
the Closing, the Company will have sufficient capital to purchase the Shares
hereunder. The execution, delivery and performance of this Agreement and the
consummation by the Company of the transactions contemplated hereby have been
approved by a majority of the disinterested directors on the Board of Directors
and have been otherwise duly authorized by all requisite action on the part of
the Company. This Agreement and any other agreements, instruments, or documents
entered into by the Company pursuant to this Agreement have been duly executed
and delivered by the Company and are the legal, valid and, assuming due
execution by the other parties hereto, binding obligations of the Company,
enforceable against the Company in accordance with their terms except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws, now or hereafter
in effect, relating to or affecting the rights of creditors or creditors’ rights
generally or by general principles of equity (regardless of whether such
enforcement is considered in a proceeding at law or in equity).

 

3.2              Capital Stock. The authorized capital stock of the Company
consists of (a) 100,000,000 shares of Class A Common Stock, of which 48,374,634
shares were issued and outstanding as of July 1, 2016 and (b) 50,000,000 shares
of Class B Common Stock, of which 13,085,282 shares were issued and outstanding
as of July 1, 2016.

 

3.3              No Violation; No Consent. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby by the Company (a) will not constitute a breach or violation
of or default under any judgment, decree or order or any agreement or instrument
of the Company or to which the Company is subject, and (b) will not require the
consent of or notice to any governmental entity or any party to any contract,
agreement or arrangement with the Company.

 

section 4
CONDITIONS TO THE COMPANY’S OBLIGATIONS

 

The obligations of the Company under Section 1 to purchase the Shares at the
Closing from each Seller and, as applicable, each of such Seller’s Entities are
subject to the fulfillment as of the Closing of each of the following conditions
unless waived by the Company in accordance with Section 8.9:

 

4.1              Representations and Warranties. The representations and
warranties of such Seller contained in Section 2 shall be true and correct in
all material respects on and as of the date of the Closing with the same effect
as though such representations and warranties had been made on and as of the
date of the Closing.

 

4.2              Performance. Such Seller shall have performed and complied in
all material respects with all agreements, obligations, and conditions contained
in this Agreement that are required to be performed or complied with by it on or
before the date of the Closing.

 



- 4 - 

 

 

4.3              Tender Offer. The expiration of the Tender Offer shall have
occurred and the Company shall have purchased shares of Class A Common Stock
pursuant thereto in accordance with the terms thereof.

 

4.4              Delivery of Shares. Such Seller and, as applicable, such
Seller’s Entities shall have delivered all of such Seller’s Shares to be sold by
such Seller and, as applicable, by such Seller’s Entities at the Closing, free
and clear of any liens, claims or encumbrances, along with all documents or
other instruments necessary for a valid transfer.

 

4.5              Further Assurances. No governmental authority shall have
advised or notified the Company that the consummation of the transactions
contemplated hereunder would constitute a material violation of any applicable
laws or regulations, which notification or advice shall not have been withdrawn
after the exhaustion of the Company’s good faith efforts to cause such
withdrawal.

 

section 5
CONDITIONS TO SELLERS’ OBLIGATIONS

 

The obligations of each Seller under Section 1 to sell or cause to be sold such
Seller’s Shares at the Closing are subject to the fulfillment as of the Closing
of each of the following conditions unless waived by such Seller in accordance
with Section 8.9:

 

5.1              Representations and Warranties. The representations and
warranties of the Company contained in Section 3 shall be true and correct in
all material respects as of the date of the Closing with the same effect as
though such representations and warranties had been made on and as of the date
of the Closing.

 

5.2              Performance. The Company shall have performed and complied in
all material respects with all agreements, obligations and conditions contained
in this Agreement that are required to be performed or complied with by it on or
before the date of the Closing.

 

5.3              Tender Offer. (a) The expiration of the Tender Offer shall have
occurred and (b) the Company shall have purchased shares of Class A Common Stock
pursuant thereto in accordance with the terms thereof.

 

5.4              Further Assurances. No governmental authority shall have
advised or notified such Seller that the consummation of the transactions
contemplated hereunder would constitute a material violation of any applicable
laws or regulations, which notification or advice shall not have been withdrawn
after the exhaustion of such Seller’s good faith efforts to cause such
withdrawal.

 

section 6
COVENANTS

 

6.1              No Purchase of Class A Common Stock. Until eleven business days
following the expiration date of the Tender Offer, each Seller agrees that such
Seller and such Seller’s affiliates (including such Seller’s Entities) will not,
directly or indirectly, purchase any shares of Class A Common Stock.

 



- 5 - 

 

 

6.2              No Sale of Class A Common Stock or Class B Common Stock. Each
Seller agrees that such Seller and such Seller’s affiliates (including such
Seller’s Entities) will not, directly or indirectly, tender any shares of Class
A Common Stock in the Tender Offer, or, from the date hereof until the first
trading day after the Company publicly announces the final results of the Tender
Offer, sell any shares of Class A Common Stock, including shares issuable upon
the conversion of shares of Class B Common Stock or upon the exercise of
currently exercisable options, or during such period, sell any shares of Class B
Common Stock.

 

6.3              Tender Offer; Final Results. The Company shall not reduce the
Price Range or the Total Consideration in the Tender Offer without the prior
written consent of Sellers whose Percentage Participations in the aggregate
represent greater than 50% of the Sellers’ Percentage Participations. The
Company shall advise Sellers of the final results of the Tender Offer, including
the number of shares purchased by the Company in the Tender Offer and the per
share price paid in the Tender Offer.

 

6.4              Conversion of Class B Common Stock. Each Seller agrees to
convert or cause such Seller’s Entities to convert such number of shares of
Class B Common Stock (“Converted Class A Common”) as may be necessary so that
such Seller and, as applicable, such Seller’s Entities may sell such Seller’s
Shares at the Closing. As between shares of Class A Common Stock owned by a
Seller and such Seller’s Entities as of the date hereof and shares of Converted
Class A Common, such Seller and such Seller’s Entities shall sell such shares of
Class A Common Stock and Converted Class A Common in proportion to the shares of
Class A Common Stock and Class B Common Stock that such Seller and such Seller’s
Entities own as of the date hereof, provided that such Seller may sell or cause
to be sold a greater number of shares of Converted Class A Common than such
proportion.

 

6.5              Closing Conditions. Each Seller and the Company shall use their
commercially reasonable efforts to ensure that each of the conditions to Closing
is satisfied.

 

6.6              Withholding. The Purchase Price shall be paid to each Seller
and, as applicable, such Seller’s Entities subject to any and all U.S. federal,
state, local or foreign income, backup withholding or withholding taxes unless
such Seller or, as applicable, such Seller’s Entities provide a properly
completed and executed Internal Revenue Service Form W-9 which certifies the
Seller’s or such Seller’s Entity’s U.S. person status and taxpayer
identification number.

 

section 7
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; LIMITATION ON LIABILITY

 

7.1              Survival. All representations and warranties hereunder shall
survive the Closing except that the representations and warranties in Sections
2.3 and 3.3 shall only survive the Closing until the second anniversary of the
Closing.

 

7.2              Limitation on Liability. Notwithstanding the foregoing, in no
event shall any Seller’s liability for breach of the representations, warranties
and covenants exceed the Purchase Price to be paid by the Company to such Seller
and such Seller’s Entities. The obligations of each Seller under this Agreement
are several and not joint and no Seller shall have any liability hereunder for
the breach of the representations, warranties and covenants of any other Seller
hereunder.

 



- 6 - 

 

 

section 8
MISCELLANEOUS

 

8.1              Adjustments. Wherever a particular number is specified herein,
including, without limitation, number of shares or price per share, such number
shall be adjusted to reflect any stock dividends, stock-splits, reverse
stock-splits, combinations or other reclassifications of stock or any similar
transactions and appropriate adjustments shall be made with respect to the
relevant provisions of this Agreement so as to fairly and equitably preserve, as
far as practicable, the original rights and obligations of the Company and the
Sellers under this Agreement.

 

8.2              Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors and assigns of the parties hereto.

 

8.3              Entire Agreement; Amendment. This Agreement contains all the
terms agreed upon among the parties with respect to the subject matter hereof
and supersedes all prior agreements, arrangements and communications, whether
oral or written with respect to such subject matter. Neither this Agreement nor
any provision hereof may be amended, changed or waived other than by a written
instrument signed by the party against who enforcement of any such amendment,
change or waiver is sought.

 

8.4              Cooperation. The Company and the Sellers shall, from and after
the date hereof, cooperate in a reasonable manner to effect the purposes of this
Agreement.

 

8.5              Termination. The Company or any Seller may terminate this
Agreement if (a) the Tender Offer is not commenced by July 21, 2016, (b) the
Tender Offer is terminated without the purchase of any shares of Class A Common
Stock or (c) if the Tender Offer is not consummated by September 16, 2016;
provided that the Company may not terminate this Agreement under this clause (c)
unless the Tender Offer is terminated. Upon termination of this Agreement
pursuant to this Section 8.5, none of the parties hereto shall have any
liability hereunder except for breaches of such party’s representations,
warranties or covenants occurring prior to the date of such termination.

 

8.6              Notices. All notices and all other communications hereunder
shall be in writing and shall be deemed given if delivered personally or sent by
registered or certified mail, postage prepaid (return receipt requested), sent
by facsimile (receipt of which is confirmed) or sent by a nationally recognized
overnight courier (receipt of which is confirmed) to a party at the following
addresses (or at such other address for a party as shall be specified by like
notice):

 

If to the Sellers: as set forth in the stock register of the Company.

 



- 7 - 

 

 

If to the Company:

 

MSC Industrial Direct Co., Inc.
75 Maxess Road
Melville, New York 11747
Attn: General Counsel
Facsimile: (516) 812-1175

 

Each such notice or other communication shall be effective at the time of
receipt if delivered personally or sent by facsimile (with receipt confirmed) or
nationally recognized overnight courier (with receipt confirmed), or three (3)
business days after being mailed, registered or certified mail, postage prepaid,
return receipt requested.

 

8.7              Severability. If any provision of this Agreement shall be
judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

8.8              GOVERNING LAW; JURISDICTION. THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK. Any legal action or other legal proceeding relating to this Agreement or
the enforcement of any provision of this Agreement will be brought or otherwise
commenced in any state or federal court sitting in the Borough of Manhattan of
the City of New York. Each party hereto agrees to the entry of an order to
enforce any resolution, settlement, order or award made pursuant to this Section
8.8 by the state and federal courts sitting in the Borough of Manhattan of the
City of New York and in connection therewith hereby irrevocably waives, and
agrees not to assert by way of motion, defense, or otherwise, in any such action
or proceeding, any claim that it is not subject personally to the jurisdiction
of the above-named courts, that its property is exempt or immune from attachment
or execution, that the action or proceeding is brought in an inconvenient forum,
that the venue of the action is improper, or that this Agreement or the
transactions contemplated by this Agreement may not be enforced in or by any of
the above-named courts.

 

8.9              Delays or Omissions. It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party upon any breach or
default of any other party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed to be a waiver of any such breach or
default, or any acquiescence therein, or of any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default theretofore or thereafter
occurring. It is further agreed that any waiver, permit, consent or approval of
any kind or character of any breach or default under this Agreement, or any
waiver of any provisions or conditions of this Agreement must be in writing and
shall be effective only to the extent specifically set forth in writing, and
that all remedies, either under this Agreement, by law or otherwise, shall be
cumulative and not alternative.

 

8.10          Consents. Any permission, consent, or approval of any kind or
character under this Agreement shall be in writing and shall be effective only
to the extent specifically set forth in such writing.

 



- 8 - 

 

 

8.11          Specific Performance. The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and that the parties shall be
entitled to an injunction or injunctions to prevent or cure breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in addition to any other remedy to which they are entitled at law or in equity,
and any party sued for breach of this Agreement expressly waives any defense
that a remedy in damages would be adequate.

 

8.12          Payment of Fees and Expenses. Each party shall be responsible for
paying its own fees, costs and expenses in connection with this Agreement and
the transactions herein contemplated.

 

8.13          Construction of Agreement. No provision of this Agreement shall be
construed against either party as the drafter thereof. The titles of the
Sections of this Agreement are for convenience of reference only and in no way
define, limit, extend, or describe the scope of this Agreement or the intent of
any of its provisions.

 

8.14          Counterparts. This Agreement may be executed in any number of
counterparts, including via facsimile, each of which shall be an original, but
all of which together shall constitute one instrument.

 

 

[Signatures follow on next page]

  

- 9 - 

 

 

 

IN WITNESS WHEREOF, the parties have caused this Stock Purchase Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first written above.

 

  MSC INDUSTRIAL DIRECT CO., INC.         By:

/s/ Steve Armstrong

  Name:  Steve Armstrong   Title: Senior Vice President, General Counsel and
Corporate Secretary                  

/s/ Mitchell Jacobson

  Mitchell Jacobson              

/s/ Marjorie Gershwind Fiverson

  Marjorie Gershwind Fiverson              

/s/ Erik Gershwind

  Erik Gershwind              

/s/ Stacey Bennett

  Stacey Bennett              

/s/ Harlan B. Korenvaes

  Harlan B. Korenvaes

  

 



[Purchase Agreement]



 

- 10 - 

 

 

Schedule I

 

Name of Seller Number of Shares of
Class A Common Stock
Beneficially Owned(1) Number of Shares of
Class B Common Stock
Beneficially Owned Percentage
Participation         Mitchell Jacobson 348,553(2) 7,836,579(3) 61.8        
Marjorie Gershwind Fiverson 1,127(4) 2,455,612(5) 26.2         Erik Gershwind
136,060(6) 1,272,458(7) 6.0         Stacey Bennett ─(8) 1,012,833(9) 6.0        
Harlan B. Korenvaes 693,036(10) 507,800(11) 0



 

(1) Excludes Class B Common Stock.

 

(2) Includes 123,057 shares held by a family charitable foundation, of which Mr.
Jacobson is a director, and 107,829 shares held by a trust, of which Mr.
Jacobson is the settlor and Mr. Jacobson’s spouse is a co-trustee. Inclusion of
shares held by the trust shall not be deemed to be an admission of Beneficial
Ownership other than to the extent of Mr. Jacobson’s pecuniary interest.

 

(3) Includes 1,121,613 shares held by grantor retained annuity trusts, of which
Mr. Jacobson is the settlor, sole annuitant and trustee and 2,129,108 shares
held by trusts, of which Mr. Jacobson is the settlor and Mr. Jacobson’s spouse
is a co-trustee. Inclusion of shares held by the trusts shall not be deemed to
be an admission of Beneficial Ownership other than to the extent of Mr.
Jacobson’s pecuniary interest.

 

(4) Includes 1,127 shares held by a family charitable foundation, of which Ms.
Gershwind Fiverson is a director. Excludes 650,000 shares held by limited
liability companies of which Ms. Gershwind Fiverson is a member and which shares
are included for Mr. Korenvaes and as to which shares Ms. Gershwind Fiverson
disclaims beneficial ownership.

 

(5) Includes 1,044,251 shares held by grantor retained annuity trusts, of which
Ms. Gershwind Fiverson is the settlor, sole annuitant and trustee. Inclusion of
shares held by the trusts shall not be deemed to be an admission of Beneficial
Ownership other than to the extent of Ms. Gershwind Fiverson’s pecuniary
interest.

 

(6) Includes 117,197 shares issuable upon the exercise of currently exercisable
stock options and 14,754 unvested restricted shares. Excludes 1,127 shares held
by a family charitable foundation, of which Mr. Gershwind is a director and
which shares are included for Ms. Gershwind Fiverson. Also excludes 650,000
shares held by limited liability companies of which Mr. Gershwind is a member
and which shares are included for Mr. Korenvaes and as to which shares Mr.
Gershwind disclaims beneficial ownership.

 

(7) Includes 459,623 shares held by grantor retained annuity trusts, of which
Mr. Gershwind is the settlor, sole annuitant and trustee, 170,778 shares held by
a trust of which Mr. Gershwind is a co-trustee and beneficiary, and 18,280
shares held by a trust of which Mr. Gershwind is a trustee. Inclusion of shares
held by the trusts shall not be deemed to be an admission of Beneficial
Ownership other than to the extent of Mr. Gershwind’s pecuniary interest.

 

(8) Excludes 123,057 shares held by a family charitable foundation, of which Ms.
Bennett is a director and which shares are included for Mr. Jacobson and 1,127
shares held by a second family charitable foundation, of which Ms. Bennett is a
director and which shares are included for Ms. Gershwind Fiverson. Also excludes
650,000 shares held by limited liability companies of which Ms. Bennett is a
member and which shares are included for Mr. Korenvaes and as to which shares
Ms. Bennett disclaims beneficial ownership.

 



- 11 - 

 

 

(9) Includes 459,623 shares held by grantor retained annuity trusts, of which
Ms. Bennett is the settlor, sole annuitant and trustee, 170,778 shares held by a
trust of which Ms. Bennett is a co-trustee and beneficiary, and 18,280 shares
held by a trust of which Ms. Bennett is a trustee. Inclusion of shares held by
the trusts shall not be deemed to be an admission of Beneficial Ownership other
than to the extent of Ms. Bennett’s pecuniary interest.

 

(10) Includes 43,036 shares held by a trust of which Mr. Korenvaes is a trustee
and 650,000 shares held by limited liability companies of which Mr. Korenvaes is
the manager and each of Ms. Gershwind Fiverson, Mr. Gershwind and Ms. Bennett
are members. Inclusion of shares held by the trust and the limited liability
companies shall not be deemed to be an admission of Beneficial Ownership other
than to the extent of Mr. Korenvaes’ pecuniary interest.

 

(11) Includes 507,800 shares held by a trust of which Mr. Korenvaes is a
trustee. Inclusion of shares held by the trust shall not be deemed to be an
admission of Beneficial Ownership other than to the extent of Mr. Korenvaes’
pecuniary interest.

 

- 12 - 



 